In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No.
06-11-00096-CR
                                                ______________________________
 
 
 
                                                                        IN
RE:
CALVIN
YARBROUGH
 
 
                                                                                                  

 
                                                                                                                            

                                                     Original
Mandamus Proceeding
 
                                                                                                  

 
 
 
 
                                          Before
Morriss, C.J., Carter and Moseley, JJ.
                                        Memorandum
Opinion by Chief Justice Morriss
                                                                              
                                                                              




                                                      MEMORANDUM
OPINION
 
            Calvin Yarbrough has filed a
document with this Court that we deem to be a request for relief through a
petition for writ of mandamus.   He has
no pending appeal, but asks us to order the Harrison County District Clerk to
produce and provide him with a complete certified transcription of the grand
jury minutes, presumably from the cause underlying his 2005 conviction for
aggravated assault. 
            This Court has jurisdiction to
issue a writ of mandamus against “a judge of a district or county court in the
court of appeals district.”  Tex. Gov’t Code Ann. § 22.221(b)
(Vernon 2004).   In this context, the
relief sought by Yarbrough against a district clerk is not within the
jurisdictional authority of this Court.
            We deny the petition for writ of mandamus.
 
 
            
                                                                                    Josh
R. Morriss, III
                                                                                    Chief
Justice
 
Date
Submitted:          May 17, 2011
Date
Decided:             May 18, 2011
 
Do Not
Publish